Lazer, J., concurs in part and dissents in part,
with the following memorandum: I must respectfully voice my dissent from my colleagues’ refusal to modify their order reversing Special Term’s order and remanding for a new trial dealing with the reproduction value of the beach club improvements. The *543order now sought to be modified concluded, in essence, that the Malibu property should be treated as a specialty even though Malibu did not claim it was a specialty and the property clearly did not meet the standards required for such treatment (see Matter of County of Nassau [Colony Beach Club of Lido], 43 AD2d 45, affd 39 NY2d 958). But if reproduction value for its improvements is the fairest way to compensate Malibu for its interest in the property, I still see no basis for enhancing that type of valuation with an award for the highest and best use of the land. Even Malibu’s appraiser agreed that the land should be valued as underlying a beach club and not as residential property. I do not believe that City of New York v State of New York (49 AD2d 659) provides any support for endowing Malibu with a method of valuation that even a specialty could not achieve. Accordingly, I dissent and vote to modify the original order of reversal so as to require the remand to reconsider land values as well as reproduction cost of the improvements. I am in accord with the majority that leave to appeal should be granted.